Dismissed and Memorandum Opinion filed August 6, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00572-CV
____________
 
WENDELL RYCHLIK, Appellant
 
V.
 
LONE STAR STRIPING & PAVING, LLC, Appellee
 

 
On Appeal from the 270th District Court 
Harris County,
Texas
Trial Court Cause
No. 2007-43656
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed March 25, 2009.  On
July 16, 2009, this court ordered the parties to mediate this case.  On July
30, 2009, appellant filed a motion to dismiss the appeal because the issues in
the appeal have been settled.  Tex. R. App. P.
42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Panel consists of Justices
Yates, Frost and Brown.